Citation Nr: 0725036	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-24 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with degenerative disc disease, to include 
sciatica and radicular pain to the lower extremities.

2.  Entitlement to an effective date earlier than November 
17, 2006, for the grant of a total disability based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from October 1955 to October 
1959 and from December 1959 to May 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2007, the veteran testified before the undersigned at 
a videoconference hearing.  A transcript is associated with 
the claims file.

The issue of entitlement to an effective date earlier than 
November 17, 2006, for the grant of TDIU is herein REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notice when further action 
is required by the veteran.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has ever 
been diagnosed with or shown to have ankylosis of any portion 
of his spine, fracture of his vertebra, or neurologic 
abnormalities.



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 40 
percent for lumbosacral strain with degenerative disc 
disease, to include sciatica and radicular pain to the lower 
extremities, have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40-4.42, 4.45, 4.71a; Diagnostic Codes 5292, 5295 
(2003) (as effective prior to Sept. 26, 2003); Diagnostic 
Codes 5235 to 5243 (2006) (effective from Sept. 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In the present case, proper VCAA notice was provided to the 
veteran in July 2003, prior to the March 2004 rating 
decision.  That letter informed the veteran of the types of 
evidence needed to substantiate his claim and its duty to 
assist him in substantiating his claim under the VCAA.  The 
July 2003 letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as records in the custody of a Federal department or 
agency, including VA, the service department, the Social 
Security Administration, and other pertinent agencies.  He 
was advised that it was his responsibility to send medical 
records showing his service-connected disability had gotten 
worse, or to provide a properly executed release so that VA 
could request the records for him.  The veteran was also 
specifically asked to inform the RO about "any other 
evidence or information" that the veteran believed would 
support his claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the July 2003 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
the most recent March 2007 SSOC provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The veteran received 
notice regarding these issues in an attachment to an April 
2007 letter.  Moreover, since the claim herein is being 
denied, such matters are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2006).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected lumbosacral strain with 
degenerative disc disease is assigned a 40 percent disability 
evaluation under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5243 (2006).

The Board notes that, during the pendency of the veteran's 
appeal, substantive changes were made to that portion of the 
Rating Schedule which addresses spine disease.  See 68 Fed. 
Reg. 51,454, 51,458 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a, DCs 5235-5243), which changes became effective on 
September 26, 2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

The Board notes that the RO provided the veteran with notice 
of the revised regulations in the May 2004 SOC.  Thus, the 
Board finds that we may proceed with a decision on the merits 
of the veteran's claim, with consideration of the original 
and revised regulations, without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes here that the veteran has not been diagnosed 
with intervertebral disc syndrome or any disorder of the 
intervertebral discs.  Therefore, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002 and 2006 versions), is not for 
application.

Under the criteria in effect prior to September 26, 2003, an 
evaluation in excess of 40 percent is only applicable under 
the criteria of 38 C.F.R. § 4.71a, DCs 5285, 5286, and 5289 
(2003).  These diagnostic codes address evaluations for 
fracture of the vertebra, complete ankylosis of the spine, 
and ankylosis of the lumbar spine.  A review of the veteran's 
medical evidence shows that he has never been diagnosed with 
any of these disorders.  Therefore, an evaluation in excess 
of 40 percent under the criteria in effect prior to September 
26, 2003, is not warranted.  In addition, since the veteran 
is already rated the maximum evaluation under DC 5292 (2003), 
for limitation of motion of the lumbar spine, the 
requirements contained DeLuca v. Brown, 8 Vet. App. 202 
(1995), are not for application under those criteria.

Effective September 26, 2003, the criteria for the General 
Rating Formula for Diseases and Injuries of the Spine 
(Diagnostic Codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes) are as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.....100%

Unfavorable ankylosis of the entire thoracolumbar 
spine.....50%

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation 
of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine 
is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

The evidence of record includes numerous VA outpatient 
treatment records, and two VA examination reports, dated in 
July 2003 and June 2006.

A March 2003 VA outpatient treatment record shows the veteran 
complained of pain radiating to his legs.  On examination, 
sensation was intact to touch, and the veteran was diagnosed 
with bilateral sciatica.

May 2003 VA clinical records show the veteran had 
radiculopathy but no bowel or bladder problems.  The 
diagnosis was degenerative disc disease of the lumbosacral 
spine.

In July 2003, the veteran underwent VA examination.  He 
reported daily pain that radiated to his right lower 
extremity.  On examination, there was tenderness and muscle 
spasm in the spine.  Sensory testing disclosed no evidence of 
loss of sensation.  The diagnosis was degenerative disc 
disease of the lumbar spine.  The veteran was able to perform 
range of motion testing.

An August 2003 VA outpatient record shows the veteran's 
sensation was intact.

In June 2006, the veteran underwent VA examination.  He 
complained of radicular pain.  The examiner found minimal 
tenderness and spasm.  There was no indication of lack of 
sensation or strength.  The diagnosis was degenerative disc 
disease.  The veteran was able to perform range of motion 
testing.

In May 2007, the veteran testified before the undersigned.  
He described his back pain and its limitations on his life.  
The veteran never indicated that he was unable to move his 
spine or had been diagnosed with ankylosis of any portion of 
his spine.

Based on a review of the record, the Board finds that there 
is a lack of evidence to show that the veteran's back 
disability warrants an increase to a 50 percent disability 
rating.  In particular, none of the medical evidence shows 
the veteran has ever demonstrated any ankylosis of a portion 
of his spine.  He consistently demonstrated that he was able 
to move his spine and perform the range of motion tests.  In 
addition, none of the medical records shows that he was ever 
diagnosed with ankylosis of the spine or has been shown to be 
unable to move his spine.  Therefore, an increase under these 
criteria is not warranted.

In addition, the Board notes that the criteria associated 
with an increased rating under these diagnostic codes 
pertains only to ankylosis of the spine and not range of 
motion of the spine.  The veteran is already rated the 
highest possible rating for a veteran with limited range of 
motion of his spine.  Therefore, the requirements of DeLuca 
v. Brown, supra, and 38 C.F.R. §§ 4.40, 4.45 (2006) need not 
be discussed here, since it could not result in an increased 
evaluation.

Finally, the Board notes that, while neurologic abnormalities 
should be separately rated, none of the medical evidence of 
record shows a diagnosis of a neurologic disorder.  While the 
veteran complained of pain radiating down his lower 
extremities, sensory testing consistently showed this was 
intact.  Therefore, the Board cannot assign a separate rating 
under the requirements of 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243, Note 1.

As discussed above, both the old and new regulations for 
evaluating the veteran's back disorder were considered by the 
Board in this case, because of the amendments which occurred 
during the pendency of the veteran's claim.  In any future 
claims and adjudications, the RO will apply only the amended 
rating criteria, and will consider evidence developed after 
the present claim.

In view of the foregoing, the Board finds that the evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran.  As the 
evidence preponderates against the claim for an evaluation in 
excess of 40 percent for lumbosacral strain with degenerative 
disc disease, to include sciatica and radicular pain to the 
lower extremities, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An evaluation in excess of 40 percent for lumbosacral strain 
with degenerative disc disease, to include sciatica and 
radicular pain to the lower extremities, is denied.


REMAND

With regard to the veteran's claim of entitlement to an 
earlier effective date for the grant of TDIU, the Board notes 
that the procedural history of the issue shows that the 
veteran perfected an appeal as to entitlement to TDIU in June 
2004.  Thatissue was subsequently granted in a March 2007 
rating decision, which represented a full grant of the 
benefit sought on appeal.

While the veteran's representative contended during the May 
2007 hearing that the earlier effective date issue was 
properly before the Board, the Board finds that it is not.  
Instead, the Board must interpret the May 2007 hearing 
transcript as a notice of disagreement (NOD) with the 
effective date of the grant of TDIU, since it was the first 
time the veteran or his representative expressed such 
disagreement as to that aspect of the March 2007 rating 
decision. 

Given this NOD, the Board is required to remand this issue to 
the RO for the RO to address any VCAA matters appropriate to 
that issue, and to provide the veteran with an SOC.  See 
Manlincon v. West, 12 Vet. App. 238 (1999) (NOD initiates 
review by the Board of the RO's denial of the claim, and 
bestows jurisdiction on the Court, so the Board must remand 
such issue to the RO, for issuance of an SOC).

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied as to the 
issue of an earlier effective date for the 
grant of TDIU, in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.

2.  The RO should issue a statement of the 
case regarding the issue of entitlement to 
an earlier effective date for the grant of 
TDIU.  Then, if, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal as to this issue, that 
claim should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


